DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The office action is being examined in response to the application filed by the applicant on 17 November 2021.
	Claims 1-14 are currently pending in the application. 
	In the response filed 17 November 2021, claims 1, 3, 5-8, 12 and 14 were amended.  These amendments have been entered.
	This Office Action is made NON-FINAL.

Drawings
The drawings are objected to because of the following informalities:  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  [No new matter should be entered]
the arrangement of claim 7 (“a number of portions clinched from a first panel side is lower than a number of portions clinched from a second panel side”; emphasis added)
the arrangement of claim 8 (“a number of portions clinched from a first panel side is no more than 40%
Figures 9 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5-8 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  Claim 1 should be amended as follows:
--1.  A joint structure in which a first panel and a second panel are joined together by mechanical clinching, the joint structure comprising: 
a join region that is formed so as to extend in an elongated shape by forming a plurality of clinched portions in a given arrangement by mechanical clinching, wherein: 
at least one clinched portion of the plurality of clinched portions is clinched from an opposite panel side from other clinched portions of the plurality of clinched portions; 
the first panel is configured by a material with a higher Young's Modulus than a material of the second panel; and 
among the plurality of clinched portions, a number of portions clinched from a first panel side is different than a number of portions clinched from a second panel side.--
	Re Claim 5:  Claim 5 should be amended as follows:
			--5.  The joint structure of claim 1, wherein: 
among the plurality of clinched portions, [[a]the number of portions clinched from [[a]the first panel side is greater than [[a]the number of portions clinched from [[a]the second panel side.--
Re Claim 6:  Claim 6 should be amended as follows:
			--6.  The joint structure of claim 1, wherein: 
a number of the plurality of clinched portions is six or more; and 
among the plurality of clinched portions, [[a]the number of portions clinched from [[a]the first panel side is no less than 60% of a total number of the plurality of clinched portions.--


Re Claim 7:  Claim 7 should be amended as follows:
			--7.  The joint structure of claim 1, wherein: 
among the plurality of clinched portions, [[a]the number of portions clinched from [[a]the first panel side is lower than [[a]the number of portions clinched from [[a]the second panel side.--
Re Claim 8:  Claim 8 should be amended as follows:
			--8.  The joint structure of claim 1, wherein: 
a number of the plurality of clinched portions is six or more; and 
among the plurality of clinched portions, [[a]the number of portions clinched from [[a]the first panel side is no more than 40% of a total number of the plurality of clinched portions.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US Patent 3,163,931) in view of Freis (US Patent 9,573,186).
	Re Claim 1:  Nielsen discloses a joint structure (see annotated Figs. 1-8 below) in which a first panel (10) and a second panel (20) are joined together by mechanical clinching, the joint structure comprising: 

at least one clinched portion (for example, protuberances 22) of the plurality of clinched portions is clinched from an opposite panel side (in this case, an upper side, as shown in Figs. 2-4) from other clinched portions (protuberances 20) of the plurality of clinched portions; and 
among the plurality of clinched portions, a number of portions clinched from a first panel (one of the panels 10 and 20) side is different (note that in the embodiment shown in Fig. 4 there are three protuberances 20 and four protuberances 22) than a number of portions clinched from a second panel (the other of the panels 10 and 20) side.

    PNG
    media_image1.png
    1317
    932
    media_image1.png
    Greyscale

Nielsen fails to explicitly disclose wherein the first panel is configured by a material with a higher Young's Modulus than the second panel.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 4 16.
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Further, Freis teaches the use of a joint structure (see Figs. 4-5) comprising a first panel (30) ands a second panel (32) joined together in a join region (26), and further wherein the first panel is configured by a material (steel; see Col. 3 lines 18-23) with a higher Young's Modulus than the second panel (made of aluminum alloy; see Col. 3 lines 18-23; “the elastic modulus of aluminum is generally lower than the elastic modulus of steel”; see Col. 1 lines 29-31), for the purpose of joining together two dissimilar material to optimize weight and strength characteristics.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Nielsen such that the first panel is configured by a material with a higher Young's Modulus than the second panel, as taught by Freis, for the purpose of joining together two dissimilar material to optimize weight and strength characteristics, and further since such a material choice involves only routine skill in the art.
Re Claim 2: Nielsen further discloses a joint structure wherein the join region (A; see annotated Fig. 1 above) is a region extending along an outer edge of an overlap region (B; see annotated Fig. 1 above) at which the first panel (10) and the second panel (12) overlap with each other.
Re Claim 3: Nielsen further discloses a joint structure wherein:

the join region (A) is formed along a length direction of the overlap region (B).
Re Claim 4: Nielsen further discloses a joint structure wherein the join region (A) extends in a straight line.
Re Claim 5: Nielsen further discloses a joint structure wherein:
among the plurality of clinched portions (20, 22), a number of portions (22) clinched from a first panel (for example, the “first panel” can be considered panel 10) side (in this case, an upper side, punched by punches 14) is greater than a number of portions (20) clinched from a second panel (for example, the “second panel” can be considered panel 12) side (in this case, a lower side, punched by punches 12).
Re Claim 6: Nielsen discloses a joint structure significantly as claimed, wherein a number of the plurality of clinched portions (20, 22) is six or more (in this case seven; see Fig. 4).
Nielsen fails to explicitly disclose wherein among the plurality of clinched portions, a number of portions clinched from a first panel side is no less than 60% of a total number of the plurality of clinched portions.
Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify configuration of the clinched portions of Nielsen such that a number of portions clinched from a first panel side is no less than 60% of a total number of the plurality of clinched portions, as such a modification involves only routine skill in the art, for the purpose of, for example, providing for easier manufacturing of the join structure by limiting the number of punches required to be punched from a particular side.
Re Claim 7: Nielsen further discloses a joint structure wherein:
among the plurality of clinched portions (20, 22), a number of portions (20) clinched from a first panel (for example, the “first panel” can be considered panel 12) side (in this case, a lower side, punched by punches 12) is lower than a number of portions (22) clinched from a second panel (for example, the “second panel” can be considered panel 10) side (in this case, an upper side, punched by punches 14).
Re Claim 8: Nielsen discloses a joint structure significantly as claimed, wherein a number of the plurality of clinched portions (20, 22) is six or more (in this case seven; see Fig. 4).
Nielsen fails to explicitly disclose wherein among the plurality of clinched portions, a number of portions clinched from a first panel side is no more than 40% of a total number of the plurality of clinched portions.
Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify configuration of the clinched portions of Nielsen such that a number of portions clinched from a first panel side is no more than 40% of a total number of the plurality of clinched portions, as such a modification involves only routine skill in the art, for the purpose of, for example, providing for easier manufacturing of the join structure by limiting the number of punches required to be punched from a particular side.
Re Claim 9: Nielsen further discloses a joint structure wherein the join region (A; see annotated Fig. 4 above) comprises an alternating region at which five or more clinched portions (20, 22) consecutively arranged along a length direction of the join region (A) are clinched in alternate directions.
Re Claim 10: Nielsen further discloses a joint structure wherein the join region (A; see annotated Fig. 4 above) is configured by the alternating region alone.
Re Claim 11: Nielsen further discloses a joint structure wherein:
among the plurality of clinched portions (20, 22), the number of portions (22) clinched from the first panel (for example, the “first panel” can be considered panel 10) side (in this case, an upper side, punched by punches 14) is greater than the number of portions (20) clinched from the second panel (for example, the “second panel” can be considered panel 12) side (in this case, a lower side, punched by punches 12); 
respective length direction ends of the join region (A) are either both free ends (in this case, both are free ends; see Fig. 4) or both fixed ends; 
a clinched portion (20) clinched from the second panel (for example, the “second panel” can be considered panel 12) side (in this case, a lower side, punched by punches 12) is present in a central region of the join region (see the center protuberance 20 in Fig. 4); and 
the central region is a region centered on a length direction center of the join region and consisting of 33% of the join region.
Re Claim 12: Nielsen discloses a joint structure significantly as claimed except it does not explicitly disclose wherein only clinched portions clinched from the first panel side are present in regions of the join region other than the central region.
Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the configuration of the clinched portions of Nielsen such that only clinched portions that are clinched from the first panel side are present in regions of the join region other than the central region, as such a modification involves only routine skill .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US Patent 3,163,931) in view of Freis (US Patent 9,573,186), as applied to claims 1-12 above, and further in view of Pierre (FR 3,028,194).
Re Claim 13:  Nielsen, as modified above in view of Freis, discloses a joint structure wherein: 
among the plurality of clinched portions (20, 22), the number of portions (22) clinched from the first panel (for example, the “first panel” can be considered panel 10) side (in this case, an upper side, punched by punches 14) is greater than the number of portions (20) clinched from the second panel (for example, the “second panel” can be considered panel 12) side (in this case, a lower side, punched by punches 12); 
a clinched portion (20) clinched from the second panel (12) side is present in a fixed end region (an end region of the join region A; see annotated Fig. 4 above) of the join region; and 
the fixed end region is a region consisting of 33% of the join region and extending from a fixed end side end portion of the join region along a length direction of the join region.

Nielsen, as modified above in view of Freis, fails to disclose wherein one length direction side of the join region is a fixed end and another length direction side of the join region is a free end.
Pierre (see annotated Figs. 1-3 below) teaches the use of a joint structure (14) in which a first panel (10) and a second panel (12) are joined together by mechanical clinching, the joint structure (14) comprising:
a join region (A, B) that is formed so as to extend in an elongated shape by forming a plurality of clinched portions (16) in a given arrangement by mechanical clinching,

further wherein one length direction side (B1) of the join region (B) is a fixed end and another length direction side (B2) of the join region (B) is a free end, for the purpose of joining together two half-shells of a cradle of a motor vehicle.

    PNG
    media_image2.png
    938
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    756
    757
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Nielsen such that one length direction side of the join region is a fixed end and another length direction side of the join region is a free end, as taught by Pierre, for the purpose of joining together two half-shells of a cradle of a motor vehicle.
Re Claim 14:  Nielsen, as modified above, discloses a joint structure significantly as claimed except it does not explicitly disclose wherein only clinched portions that are clinched from the first panel side are present in regions of the join region other than the fixed end region.

Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the configuration of the clinched portions of Nielsen such that only clinched portions that are clinched from the first panel side are present in regions of the join region other than the fixed end region, as such a modification involves only routine skill in the art, for the purpose of, for example, providing for easier manufacturing of the join structure by limiting the number of punches required to be punched from a particular side.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678